Case 3:10-cv-00550-RNC Document 40 Filed 11/13/18 Page 1 of 2

Fried, Frank, Harris, Shriver & Jacohsnn LLP FRIED FRANK

One New York P|aza

New York, New York 10004-1980
Te|: +1.212.859.8000

Fax: +1.212.859.4000
vaW.triedtrank.com

Direct Line: +1.212.859.8026
Email: william.mcguinness@friedfrank.com

November 13, 2018

VIA ECF

The Honorable Robert N. Chatigny
United States Courthouse

450 l\/Iain Street - Room 228
Hartford, Connecticut 06103

Re: Derrer v. DeFeo, et al. (Terex), Case No. 3:10-cv-00550-RNC
Dear Judge Chatigny,

On behalf of the Defendants in the above-referenced putative shareholder derivative
action, we write to respectfully request that the Court dismiss this case with prejudice because a
hill 60 days have elapsed since Plaintiff’s counsel issued its initial press release soliciting a
current shareholder of TereX Corporation (“'l`erex”) stock willing to intervene as a representative
plaintiff

As the Court is aware, the parties submitted a joint status report on August 30, 2018
apprising the Court that the sole named plaintiff no longer owns any '1`erex stock and thus is not a
suitable named plaintiff While we took the position that the case should be dismissed because
there was no live action at that time, Plaintiff’ s counsel_acknowledging that well-established
law mandates that the case cannot stand without a representative plaintiffl_req_uested sixty (60)
days from the issuance of a press release seeking a Terex shareholder to move to intervene in
order to substitute in a representative plaintiff

As we previously apprised the Court in an October 17, 2018 letter, Plaintiff’ s counsel
issued a press release on September 12, 2018 inviting “[c]oncemed shareholders who would like
more information about their rights and potential remedies” to contact them. lt has now been a
full sixty (60) days since that press release was issued, and PlaintifF s counsel has not presented

 

l See, e.g., Qul`nn v. Anvil Corp., 620 F.3d 1005, 1012 (9th Cir. 2010) (standing requires “”the plaintiff
retain ownership of the stock for the duration of the lawsuit”” (quoting Lewl`s v. Chz`les, 719 F.2d 1044,
1047 (9th Cir. 1983))); accord Teran v. GB Int’l, S.P.A., 652 F. App’x 660, 670-71 (10th Cir. 2016) (“To
maintain a derivative suit [under Fed. R. Civ. P. 23.1], a shareholder must own shares throughout the
litigation.” (citations omitted)); Hull v. Vl`ega, lnc., 2014 U.S. Dist. LEXIS 28711, at *13 (D. Kan. Mar. 6,
2014) (“A court lacking jurisdiction must dismiss the case, regardless of the stage of the proceeding,
when it becomes apparent that jurisdiction is lacking.”).

New York - Washington DC ~ London - Frankfurt
Fried, Frank, Harris, Shriver & Jacobson LLP is a De|aware l.imited Liabi|ity Partnership

Case 3:10-cv-00550-RNC Document 40 Filed 11/13/18 Page 2 of 2

Fried, Frank, Harris, Shriver & Jacohson LLP

The Honorable Robert N. Chatigny November 13, 2018
Page 2

to the Court any 1`erex shareholder willing to be substituted in as a named plaintiff in this action.
Moreover, Plaintiff s counsel has failed to attract a new plaintiff despite its issuance of yet an
additional press release on September 26, 2018.

Against this backdrop, it is time to end this nearly decade-old case. lt would be
inequitable to deny the Defendants the finality guaranteed by the Statute of limitations and
statutes of repose periods that, as Plaintiff’ s counsel has acknowledged, have long expired
Accordingly, we respectfully request that the Court issue an order dismissing this case with
prejudice

Respectfully submitted,

./ :‘ if ,~ el : '/" /"'
i; )i /U//z_/`.l /’:`//1 r;.-f‘”_'
\,' \/ /' £l/ \./’
William G. l\/IcGuinness (ct08598)

17815397

